            Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

KARIN GEPP,                                                            Civil Action No.

                                            Plaintiff,

                 -against-                                             COMPLAINT

                                                                       (Jury Trial Demanded)
THE STATE OF NEW YORK, d/b/a SING SING
CORRECTIONAL FACILITY, NEW YORK STATE
OFFICE OF MENTAL HEALTH, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, MICHAEL AITCHISON, individually,
and DINA MARQUEZ, individually,

                                               Defendants.
-------------------------------------------------------------------X
         Plaintiff KARIN GEPP, (hereinafter referred to as “Plaintiff”), by and through her

attorneys, the DEREK SMITH LAW GROUP, PLLC, hereby complains of Defendants THE

STATE OF NEW YORK, d/b/a SING SING CORRECTIONAL FACILITY, NEW YORK

STATE OFFICE OF MENTAL HEALTH, NEW YORK STATE DEPARTMENT OF

CORRECTIONS AND COMMUNITY SUPERVISION (hereinafter collectively referred to as

“Defendants”), MICHAEL AITCHISON (hereinafter referred to as “AITCHISON”), and DINA

MARQUEZ (hereinafter referred to as “MARQUEZ”), upon information and belief as follows:
    Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 2 of 17




                             NATURE OF THE CASE


1. Plaintiff complains of Defendants pursuant to Title VII of the Civil Rights Act of 1964

   as codified, 42 U.S.C. § 2000 to 2000e-17 (amended in 1972, 1978, and by the Civil

   Rights Act of 1991, Pub. L. No. 102-166) (“Title VII”), and to remedy violations of

   the laws of the State of New York based upon the supplemental jurisdiction of this

   Court pursuant to ​United Mine Workers of America v. Gibbs​, 383 U.S. 715 (1966) and

   28 U.S.C. §1367, seeking declaratory and injunctive relief and damages to redress the

   injuries that Plaintiff suffered as a result of, ​inter alia gender discrimination, hostile

   work environment, retaliation, and unlawful discharge by Defendants.

                           JURISDICTION AND VENUE

2. Jurisdiction of this action is conferred upon this Court as this case involves a Federal

   Question under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617;

   28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

3. Additionally, this Court has supplemental jurisdiction under the State law causes of

   action asserted in this action.

4. Plaintiff filed a complaint with The Equal Employment Opportunity Commission on

   or about March 14, 2018.

5. Plaintiff received a Notice of Right to Sue letter dated September 26, 2018.
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 3 of 17



6. Plaintiff has brought a claim within ninety (90) days of receiving the Right to Sue

   Letter.

7. Plaintiff satisfied all administrative prerequisites and is filing this complaint in a

   timely manner.

8. Venue is proper in the Southern District of New York under 28 U.S.C. 1391 (b)-(c)

   because a substantial part of the events or omissions giving rise to the claims asserted

   herein occurred within the Southern District of New York.

                                     PARTIES

9. Plaintiff KARIN GEPP, is a female who resides in the State of New York, New York

   County.

10. At all times material, Defendant THE STATE OF NEW YORK d/b/a SING SING

   CORRECTIONAL FACILITY was and still is a governmental entity duly authorized

   to operate the Sing Sing Correctional Facility under the laws of the State of New York.

11. At all times material, Defendant NEW YORK STATE OFFICE OF MENTAL

   HEALTH was and still is a governmental entity duly authorized to operate in the Sing

   Sing Correctional Facility under the laws of the State of New York. NEW YORK

   STATE OFFICE OF MENTAL HEALTH ​operates psychiatric centers across the

   State, and also regulates, certifies and oversees programs, which are operated by local

   governments and nonprofit agencies.

12. At all times material, Defendant NEW YORK STATE DEPARTMENT OF

   CORRECTIONS AND COMMUNITY SUPERVISION was and still is a

   governmental entity duly authorized to operate the Sing Sing Correctional Facility
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 4 of 17



   under the laws of the State of New York. NEW YORK STATE DEPARTMENT OF

   CORRECTIONS AND COMMUNITY SUPERVISION is responsible for the

   confinement and habilitation of approximately 48,000 individuals under custody held

   at 54 state correctional facilities and 35,500 parolees supervised throughout seven

   regional offices.

13. At all times material Defendants’ THE STATE OF NEW YORK, NEW YORK

   STATE      OFFICE        OF   MENTAL     HEALTH,       and   NEW      YORK      STATE

   DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION were

   joint employers as each maintained the power to hire and fire, supervise, determine the

   rate of compensation, and maintain employment records of employees at Sing Sing

   Correctional Facility.

14. At all times material, Defendant, MICHAEL AITCHISON is a male residing in the

   State of New York. Upon information and belief, AITCHISON was employed by

   Defendants as a Supervising Social Worker at Sing Sing Correctional Facility. By

   virtue of this position, ATICHISON had supervisory authority over the Plaintiff.

15. At all times material, Defendant, DINA MARQUEZ, is a female residing in the State

   of New York. Upon information and belief, MARQUEZ was employed by Defendants

   as a Forensic Unit Chief at Sing Sing Correctional Facility. By virtue of this position,

   MARQUEZ had supervisory authority over the Plaintiff and had the authority to make

   employment decisions concerning Plaintiff.

                                 MATERIAL FACTS


16. At all times material, Defendants owned, operated, and conducted business at the Sing
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 5 of 17



   Sing Correctional Facility located at 354 Hunter Street, Ossining, New York, 10562.

17. On or about October 12, 2017, Respondent NYS hired Plaintiff as an Associate

   Psychologist at the Sing Sing Correctional Facility.

18. At all times material, Plaintiff was a hard-working, dedicated, and passionate

   employee. At no time during her employment did she receive negative feedback from

   her supervisors regarding her work performance or her relationship with inmates.

19. Upon beginning her employment in October 2017, Plaintiff was exposed to

   discriminatory and highly inflammatory language from Defendants’ employees, who

   used coarse language to ridicule and humiliate inmates at the facility based on their

   race, sex/gender, and disability. These comments shocked, offended, upset, alienated,

   and unreasonably interfered with the duties of Plaintiff, whose job was to treat patients

   at the facility.

20. By way of example, in or around October 2017 and continuing throughout the course

   of her employment, AITCHISON regularly referred to inmates as “lame ducks,”

   “limited,” and “thugs,” which Plaintiff understood to refer to inmates’ disabilities and

   race.

21. Further, on multiple occasions, AITCHISON and other employees of Defendants

   ridiculed and mocked a transgendered inmate, saying detainment in a corrections

   facility she was “her honeymoon.” Defendants’ employees, including ATICHISON

   also knowingly and intentionally refused to refer to the transgendered inmate by her

   identified gender pronoun, knowing this act upset Plaintiff and her colleagues and also

   provoked the inmate.
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 6 of 17



22. In addition to these disparaging comments, Defendants’ employees, including

   AITCHISON, engaged in discriminatory and prejudicial conduct detrimental to the

   physical and mental health of the patients on the basis of their race, sex/gender, and

   disabilities. This conduct shocked and offended Plaintiff and unreasonably interfered

   with her duties as a mental health professional.

23. By way of example, inmates with PTSD, borderline personality, and schizophrenia,

   among other disorders, were often ignored and/or provided less attention from mental

   health staff than other patients. In fact, where an inmate was actually or apparently

   disabled or aggressive, AITCHISON and other employees Defendants would

   purposefully skip the inmate during morning rounds, resulting in disparate mental

   health treatment among the facility’s inmates.

24. Moreover, AITCHISON often disregarded the health status of these patients, calling

   them “anti-social,” “lame ducks,” or “thugs” whom he “couldn’t be bothered” to help.

   Plaintiff understood these comments to be direct references to inmates’ races and

   disabilities.

25. As a result of above mentioned “skipped” rounds, certain inmates were also denied

   facility “incentives.” Incentives are equivalent to points, which are given to inmates

   with marked progress and can be used to purchase commodities in the prison, such as

   soap and snacks.

26. Plaintiff was disgusted, offended, and made uncomfortable by the aforementioned

   conduct and comments by Defendants’ employees, including AITCHISON.

   Furthermore, said conduct and comments unreasonably interfered with her ability to
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 7 of 17



   do her job, which involved close interaction with the very inmates that were being

   ridiculed and subjected to discrimination.

27. As a result, in or around late October 2017, Plaintiff complained to her immediate

   supervisor, Defendant’s employee Licensed Psychologist MARGARET OLAVE,

   regarding AITCHISON and others’ discriminatory comments and conduct toward the

   inmates.

28. Upon information and belief, OLAVE, took no corrective action on Plaintiff’s

   complaints. Instead, OLAVE dismissed Plaintiff’s complaints stating in sum and

   substance that, “it is what it is, he (AITCHISON) has been here for a long time.”

   Plaintiff understood her supervisor’s comments to mean that Plaintiff should not make

   any further complaints about AITCHISON’s behavior.

29. After Plaintiff complained to OLAVE in October 2017, the discriminatory comments

   and conduct continued unabated, further creating a hostile work environment wherein

   Plaintiff was continually exposed to offensive, degrading, and discriminatory

   commentary.

30. For example, in and around November of 2018, AITCHISON provoked mentally

   disturbed patients by intentionally angering them during his rounds. Specifically,

   AITCHISON invaded the personal space of mentally-ill inmates and used aggressive

   behavior to intimidate them. Plaintiff witnessed first-hand how the patients with severe

   mental disorders and disabilities were negatively affected by these acts. The above

   conduct detrimentally affected Plaintiff’s ability to interact with inmates in furtherance

   of her work.
      Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 8 of 17



31.     Moreover, the effects of these provocations negatively impacted Plaintiff’s

      psychological counseling groups, as Plaintiff was forced to calm agitated and

      distressed patients who were subjected to the above mentioned comments and conduct.

32. Then, on or about January 9, 2018, Plaintiff attended a team meeting with

      AITCHISON and other employees of Defendants.

33. At said team meeting, Plaintiff described an African American patient who was

      having problems sleeping.

34. In addition to his usual discriminatory commentary on the “thugs” and “lame ducks”

      who occupied the facility, AITCHISON brushed aside Plaintiff’s description of her

      patient’s problems, saying, “crime comes out in the dark.” From AITCHISON’s facial

      expression and tone, Plaintiff understood AITCHISON’s comments to have racial

      undertones. Plaintiff further understood AITCHISON’s comments as dismissive of

      Plaintiff’s efforts to fulfill her professional duties.

35. The next day, on or about January 10, 2018, a frustrated Plaintiff and a fellow

      co-worker discussed the ceaseless discriminatory comments and conduct by

      AITCHISON and others employees of Defendants and contacted Defendants’

      employee and Unit Chief DINA MARQUEZ and complained about said comments

      and conduct.

36. Two days later, on or about Friday, January 12, 2018, Plaintiff was notified by

      Defendants that she was placed on “administrative leave.”

37. At this time, Defendants did not provide Plaintiff with an explanation why she was

      placed on administrative leave.
    Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 9 of 17



38. Within days after being placed on administrative leave, Plaintiff learned that

   Defendants had performed a search of her office. Even after these actions, Plaintiff

   was still not notified why she was placed on administrative leave.

39. On or about January 25, 2018, Plaintiff received a termination letter from Defendants.

40. Defendants’ letter stated the reason Plaintiff was terminated was her failure “to meet

   the minimum standards as a probationary employee.”

41. Upon information and belief, MARQUEZ, was involved in the decision to terminate

   Plaintiff’s employment.

42. Plaintiff appealed her termination. At her hearing on January 29, 2018, Plaintiff met

   two administrators, Defendants’ employees MS. CRESSWELL and MS. HALPIN.

   Neither administrator had any knowledge of the facts of Plaintiff’s termination.

43. Despite this lack of factual knowledge, on or about February 20, 2018, Plaintiff

   received a letter upholding her termination on the basis that “no new information” was

   found regarding her termination.

44. In the beginning of February, 2018, Plaintiff applied for unemployment benefits.

45. In and around the end of February 2018, Claimant received a call from the

   Department of Labor’s unemployment office. In that call, the unemployment office

   stated Defendants were disputing Plaintiff’s unemployment claim.

46. Further, the unemployment office told Plaintiff that Defendants claimed Plaintiff was

   fired for “inappropriate contact with inmates.” This shocked Plaintiff because she had

   never previously been accused of doing anything inappropriate with an inmate, and

   because Defendants’ termination justification to the Department of Labor was
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 10 of 17



   different than their termination justification in the previously mentioned January 25​th

   letter.

47. In and around March 14, 2018, Plaintiff filed a charge of discrimination with the

   EEOC.

48. Defendants responded to Plaintiff’s EEOC charge by providing a position statement

   which included several attachments.

49. In Defendant’s position statement, they allege, for the first time, that the reason

   Plaintiff was terminated was because in January 2018 she failed to report receiving a

   letter from an inmate and because she failed to report that she suspected another

   inmate had masturbated in front of her.

50. Notably, Plaintiff had, in fact, informed her direct supervisor, Defendant’s employee

   Licensed Psychologist MARGARET OLAVE, of each of these incidents within a day

   of each occurrence.

51. Moreover, Defendants’ Attachment G to their EEOC position statement includes an

   email from Defendants’ employee, Deputy Chief CHRISTRIAN NUNEZ, which

   admits “Ms. Marquez further advised that supervisor Olave waited (1) week to report

   Ms. Gepp and reported it in passing while talking about an intern with boundary

   issues.”

52. Therefore, Defendants attachments to their own position statement undermine their

   justification for Plaintiff’s termination, as Defendants admit Plaintiff did report these

   incidents to her supervisor. Whether Plaintiff’s supervisor failed to communicate what

   Plaintiff had told her is no fault of the Plaintiff’s.
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 11 of 17



53. Importantly, as mentioned above, Plaintiff was placed on administrative leave two

   days after filing a complaint against AITCHISON to MARQUEZ. MARQUEZ, upon

   information and belief, was then directly involved in Defendants’ decision to terminate

   the Plaintiff, but the justification for her termination, i.e. that Plaintiff failed to report

   incident involving inmates, is belied by Defendants’ own evidence in support of their

   position, which shows Plaintiff did report those incidents.

54. Based on the above, Plaintiff was retaliated against for making a complaint, and

   Defendants shifting justifications for their adverse employment decision against

   Plaintiff is merely pretext.

55. Defendants’ statements to the Department of Labor and EEOC were false and

   slanderous and made in retaliation for her objection and exposure to Defendants

   unlawful discriminatory practices.

56. As a result of Defendants’ actions, Plaintiff has suffered and will continue to suffer

   the loss of income, the loss of salary, benefits and other compensation which such

   employment without unlawful discrimination entails. In fact, upon information and

   belief, the Defendants’ designation as to the grounds for termination severely affects

   Plaintiff’s ability to apply for future employment at correctional facilities.

57. By way of example, in and around February 5, 2018, Plaintiff interviewed with the

   clinical director of Rikers Island regarding a mental health position. Thereafter, upon

   information and belief, Rikers contacted Defendants’ regarding Plaintiff and

   Defendants further retaliated against her by spreading false and slanderous allegations

   against the Plaintiff to her potential employer.
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 12 of 17



58. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

   victimized, embarrassed, and emotionally distressed.

59. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered

   and continues to suffer severe emotional distress.

60. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff, has endured

   unwarranted financial hardships.

61. As a result of the acts and conduct complained of herein, Plaintiff has suffered and

   will continue to suffer the loss of income, the loss of salary, bonuses, benefits, and

   other compensation, which such employment entails. Plaintiff will also suffer future

   pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life,

   and other non-pecuniary losses.

62. Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands punitive damages against Defendants.

63. The above-cited conduct and comments are just some examples of unlawful,

   discriminatory, and retaliatory conduct to which Defendants subjected Plaintiff.

64. Defendants’ conduct constitutes comments and conduct under the continuing

   violation doctrine. Plaintiff claims a continuous practice of discrimination occurred

   and makes all claims herein under the continuing violations doctrine.




                      AS A FIRST CAUSE OF ACTION
                 ​FOR DISCRIMINATION UNDER TITLE VII
                      (not against individual defendants)
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 13 of 17




65. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

66. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a) ​[Section

   703] provides that it shall be an unlawful employment practice for an employer:

        (a) Employer practices: It shall be an unlawful employment practice for an

            employer:

      (1) to fail or refuse to hire or to discharge any individual, or otherwise to

            discriminate against any individual with respect to his compensation, terms,

            conditions, or privileges of employment, because of such individual’s race,

            color, religion, sex, or national origin.


67. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

   §2000e ​et seq.​ , by discriminating against Plaintiff on the basis of her sex/gender,

   together with creating a hostile work environment and retaliating against her based on

   complaints about the same.

68. Plaintiff hereby makes a claim against Defendants under all the applicable paragraphs

   of Title VII.

69. Defendants violated the above and Plaintiff suffered damages as a result.



                     ​ S A SECOND CAUSE OF ACTION
                      A
                   FOR RETALIATION UNDER TITLE VII
                       ​(not against individual defendants)

70. Plaintiff repeats, reiterates and realleges each and every allegation made in paragraphs
      Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 14 of 17



      of this Complaint as if more fully set forth herein at length.

   71. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) ​[Section

      704] p​ rovides that it shall be unlawful employment practice for an employer:

“(1) to …discriminate against any of his employees … because he has opposed any practice

      made an unlawful employment practice by this subchapter, or because he has made a

      charge, testified, assisted or participated in any manner in an investigation, proceeding,

      or hearing under this subchapter.”


   72. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

      §2000e ​et seq.​ by retaliating against Plaintiff with respect to the terms, conditions or

      privileges of employment because of his opposition to the unlawful employment

      practices of Defendants.

   73. Defendants violated the above and Plaintiff suffered and continues to suffer damages

      as a result.

                       ​AS A THIRD CAUSE OF ACTION
                        ​FOR DISCRIMINATION UNDER
                           ​NEW YORK STATE LAW

   74. Plaintiff repeats and realleges each and every allegation made in the above paragraphs

      of this complaint.


   75. Executive Law § 296 provides that ​“1. ​It shall be an unlawful discriminatory practice:

      (a) For an employer or licensing agency, because of an individual's age, race, creed,

      color, national origin, sexual orientation, military status, sex, disability, predisposing

      genetic characteristics, marital status, or domestic violence victim status, to refuse to

      hire or employ or to bar or to discharge from employment such individual or to
   Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 15 of 17



   discriminate against such individual in compensation or in terms, conditions or

   privileges of employment.”

76. Defendants engaged in an unlawful discriminatory practice by discriminating against

   the Plaintiff because of his sexual orientation.

77. Plaintiff hereby makes a claim against Defendant under all of the applicable

   paragraphs of Executive Law Section 296.

78. Defendants violated the above and Plaintiff suffered and continues to suffer damages

   as a result.

                  AS A FOURTH CAUSE OF ACTION
                     FOR RETALIATION UNDER
                      ​NEW YORK STATE LAW

79. Plaintiff repeats and realleges each and every allegation made in the above paragraphs

   of this complaint.

80. New York State Executive Law §296(7) provides that it shall be an unlawful

   discriminatory practice: “For any person engaged in any activity to which this section

   applies to retaliate or discriminate against any person because [s]he has opposed any

   practices forbidden under this article.”

81. Defendants engaged in an unlawful discriminatory practice by retaliating, and

   otherwise discriminating against Plaintiff with respect to the terms, conditions or

   privileges of employment because of Plaintiff’s opposition to the unlawful practices of

   Defendants.

82. Plaintiff hereby makes a claim against Defendants under all of the applicable

   paragraphs of New York State Executive Law § 296.
         Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 16 of 17



      83. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                                 AS A FIFTH CAUSE OF ACTION
                              ​FOR AIDING AND ABETTING UNDER
                                    ​NEW YORK STATE LAW

      84. Plaintiff repeats and realleges each and every allegation made in the above paragraphs

          of the complaint.

      85. New York State Executive Law §296(6) further provides that “It shall be an unlawful

          discriminatory practice for any person to aid, abet, incite, compel or coerce the doing

          of any of ay of the acts forbidden under this article, or to attempt to do so.”

      86. Defendant engaged in an unlawful discriminatory practice by aiding, abetting,

          compelling and/or coercing the discriminatory behavior as stated herein.

      87. Defendants violated the above and Plaintiff suffered numerous damages as result.


                      PRAYER FOR RELIEF


    WHEREFORE​, Plaintiff respectfully requests that this Court enter a judgment against the

Defendants jointly and severally for all available damages including but not limited to emotional

distress, lost wages, back pay, front pay, punitive damages, statutory damages, attorney’s fees,

costs, medical expenses, interest and all other damages as are just and proper to remedy

Defendants’ unlawful employment practices.
         Case 1:18-cv-12195-AT Document 1 Filed 12/26/18 Page 17 of 17




                              JURY DEMAND


   Plaintiff demands a trial by jury on all issues properly triable thereby


Dated: New York, New York

      December 20, 2018

                                                Respectfully Submitted,

                                              DEREK SMITH LAW GROUP, PLLC.


                                  By: __​        /s/ ​__________
                                                       Kyle Bruno, Esq.
                                                       One Penn Plaza, Suite 4905
                                                       New York, N.Y. 10119
                                                        (212) 587-0760
